NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                SHARON L. LASLEY,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7072
              __________________________

    Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-2614, Chief Judge Bruce
E. Kasold.
              ___________________________

                Decided: June 9, 2011
             ___________________________

   SHARON L. LASLEY, Canton, South Dakota, pro se.

MICHELLE R. MILBERG, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
 of Justice, of Washington, DC, for respondent-appellee.
 With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and MARTIN
LASLEY   v. DVA                                         2


F. HOCKEY, JR., Assistant Director. Of counsel was DAVID
 J. BARRANS, Deputy Assistant General Counsel, United
 States Department of Veterans Affairs, of Washington,
                           DC.

                  __________________________

  Before BRYSON, LINN, and O’MALLEY, Circuit Judges.
PER CURIAM.

                          DECISION

    Sharon L. Lasley appeals a decision of the United
States Court of Appeals for Veterans Claims (“the Veter-
ans Court”) that affirmed a decision of the Board of Vet-
erans’ Appeals denying her claim for dependency and
indemnity compensation because her husband’s death
was not related to his military service. We dismiss the
appeal for lack of jurisdiction.

                        BACKGROUND

    Ms. Lasley is the widow of veteran Wilmer R. Lasley,
Jr., who served on active duty from January 1954 to
September 1961. He also had periods of active duty for
training in the National Guard in 1981 and 1982. Mr.
Lasley died in February 2003. His death certificate listed
dementia as the underlying cause of death complicated by
contractures and hypertension. An autopsy revealed that
he also had Alzheimer’s disease. At the time of his death
he was receiving compensation benefits for a service-
connected right femoral neck fracture.

   Ms. Lasley sought service connection for Mr. Lasley’s
death. The regional office denied her claim, and the
Board affirmed that denial. She appealed to the Veterans
3                                            LASLEY   v. DVA


Court, which vacated the Board’s decision. The Veterans
Court ordered the Board to obtain an additional medical
opinion and address whether Mr. Lasley’s dementia
began during his active military service. The Veterans
Court also noted that Ms. Lasley was a registered nurse
and that her statements regarding Mr. Lasley’s medical
condition should be given appropriate weight.

    On remand, the Board procured medical opinions
from two physicians. The first reviewed Mr. Lasley’s
medical records and concluded that his cognitive decline
due to dementia appeared to begin in 1985. He weighed
the evidence of record against Ms. Lasley’s statement that
Mr. Lasley’s memory loss began in 1979 and concluded
that it was unlikely that Mr. Lasley’s dementia began
during his active military service or his active duty for
training. The second physician provided a medical opin-
ion containing similar conclusions based on his review of
the evidence of record.

    The Board weighed the medical opinions against Ms.
Lasley’s statement that Mr. Lasley’s dementia began
while he was on active duty for training. It concluded
that the first physician’s medical opinion was more credi-
ble than Ms. Lasley’s opinion. That credibility determina-
tion was based on inconsistencies in Ms. Lasley’s
statement regarding when Mr. Lasley’s dementia started,
Ms. Lasley’s financial interest in the outcome, and her
lack of medical expertise in dementia. Accordingly, the
Board denied service connection for Mr. Lasley’s death.

    Ms. Lasley appealed to the Veterans Court. The Vet-
erans Court affirmed because the Board made a plausible
credibility determination that was not clearly erroneous.
LASLEY   v. DVA                                           4


                       DISCUSSION

    Ms. Lasley contends that the Board erred in deter-
mining that it was unlikely that the onset of Mr. Lasley’s
dementia occurred during his active duty for training for
the National Guard. She notes that although medicine is
not an exact science, she spent much more time with her
husband than any doctor did and was medically qualified
to identify the onset of dementia. Because of her medical
expertise and substantial exposure to the patient, she
argues that the two physicians should have accorded her
observations more weight. Any inconsistencies in her
testimony, she argues, are due to the passage of time and
should not affect her credibility.

    Except in cases presenting constitutional issues, this
court lacks jurisdiction to review “a challenge to a factual
determination” or “a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2). In her informal brief, Ms. Lasley indicated
that this case presents constitutional issues, but she has
not identified any constitutional issue that the case
presents. We therefore lack jurisdiction to review the
Board’s factual determination, which was based on a
weighing of the competing evidence. Because Ms. Lasley
does not otherwise question the Veterans Court decision
on a rule of law or any statute or regulation, see 38 U.S.C.
§ 7292(a), we dismiss the appeal for lack of jurisdiction.

   No costs.

                      DISMISSED